DETAILED ACTION
	The amendment filed 1/27/2022 has been entered. Claims 1 and 11 have been amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Regarding the objection claims 11, applicant has amended the claim to overcome the objection. The objection has been withdrawn.
Regarding the rejection under 35 U.S.C. §101, applicant has amended the claims to overcome the 101 rejection as discussed in prior interviews dated 10/29/2021 and 1/25/2022. The rejections under 35 U.S.C. §101 have been withdrawn.
Allowable Subject Matter
Claims 1-15 are allowed. All outstanding rejections to the claims have been amended. The claims are allowable over prior art for reasons stated in the Office Action dated 10/29/2021.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662